UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1690


WILLIAM WILBORN,

                    Plaintiff - Appellant,

             v.

HALIFAX COUNTY (VIRGINIA) SCHOOL BOARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:16-cv-00008-JLK-RSB)


Submitted: March 30, 2017                                         Decided: April 7, 2017


Before KEENAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin E. Williams, MEL WILLIAMS PLC, Roanoke, Virginia, for Appellant. R. Craig
Wood, MCGUIREWOODS LLP, Charlottesville, Virginia; Tyler S. Laughinghouse,
MCGUIREWOODS LLP, Richmond, Virginia; E. Rebecca Gantt, MCGUIREWOODS
LLP, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Wilborn appeals the district court’s order granting the Halifax County

School Board’s (“School Board”) motion to dismiss his claims as barred by Virginia’s res

judicata rule. We affirm.

       Wilborn filed suit in state court against the School Board, in which he alleged a

violation of his due process rights and breach of contract following the School Board’s

decision to terminate his employment. Wilborn later nonsuited his breach-of-contract

claim. The School Board filed a demurrer, and the state court sustained the demurrer and

dismissed Wilborn’s due-process claim with prejudice. Wilborn filed a second suit against

the School Board, reasserting his previously nonsuited breach-of-contract claim and adding

two additional claims. The School Board removed the action to federal district court,

asserted a res judicata defense, and moved to dismiss the second complaint. Because

Wilborn’s claims involve the same parties and stem from the same conduct or occurrence

– his termination – we agree that Virginia’s res judicata rule bars his claims. See Va. Sup.

Ct. R. 1:6 (res judicata claim preclusion).

       Accordingly, we affirm for the reasons stated by the district court. Wilborn v.

Halifax Cty. Sch. Bd., No. 4:16-cv-00008-JLK-RSB (W.D. Va. May 23, 2016). We grant

the Halifax County School Board’s motion to submit this case on the briefs because the

facts and legal contentions are adequately presented in the materials before this court and

oral argument would not aid the decisional process.

                                                                               AFFIRMED



                                              2